The plaintiff’s wife was a passenger upon one of the defendant’s cars. Owing to a defective brake, the car going down hill got beyond the control of the motorman and ran away. The plaintiff’s wife either jumped, or was thrown from the car. She was seriously injured. This suit was brought by the plaintiff to recover compensation for the loss of the service, society and companionship of his wife, and for expenses, medicine, medical attendance and nursing, incurred in trying to cure her of her injuries. Verdict for plaintiff for $3,500.48. Defendant filed a general motion for a new trial. Overruled.